DETAILED ACTION
 1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
3. 	Claims 1-2, 4-5, 9-13, 15 and 18-20 are rejected under under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kerlin et al [US7074082].          
 	Claim 1, Kerlin et al disclose a shield comprising: a cover 25; a first frame F1 and a second frame F2 [fig. 2], wherein: the first frame is configured to be attached to a first side of a circuit board 10; the second frame F2 is configured to be attached to a second side of the circuit board 10; the cover  25 is configured to be attached to the first frame F1 and the second frame F2 such that the cover 35 is configured to overlap a portion of the first side [right side] of the circuit board 10, a portion of the second side [left side] of the circuit board 10, and a portion of a third side [top side] of the circuit board 10; and  the cover 25, the first frame F1, and the second frame F2 are configured to together define a housing [24+25].
Attach  verb (used with object)
to fasten or affix; join; connect:to attach a photograph to an application with a staple.
to join in action or function; make part of:to attach oneself to a group.
Military. to place on temporary duty with or in assistance to a military unit.
to include as a quality or condition of something:One proviso is attached to this legacy.
to assign or attribute:to attach significance to a gesture.
to adhere; pertain; belong (usually followed by to or upon):No blame attaches to him.
COLLINS ENGLISH DICTIONARY - COMPLETE & UNABRIDGED 2012 DIGITAL EDITION © WILLIAM COLLINS SONS & CO. LTD. 1979, 1986 © HARPERCOLLINS PUBLISHERS 1998, 2000, 2003, 2005, 2006, 2007, 2009, 2012

      Claim 2, Kerlin et al disclose the shield of claim 1, wherein the cover 25 includes an opening O1 configured to receive a connector 92 on the circuit board 10 [fig. 8B].  
           Claim 4, Kerlin et al disclose the shield of claim 1, wherein: the cover 25 includes an aperture 28; one of the first frame  F1 and the second frame  F2 includes a protrusion 26; and the protrusion 26 is configured to mate with the aperture 28.                                  
              Claim 5, Kerlin et al disclose the shield of claim 1, wherein: the cover 25 includes a tab 22; and the tab 22 is configured to electrical make contact with a connector 92, 40 on the circuit board 10.
  	Claim 9, Kerlin et al disclose the shield of claim 1, wherein one of the first frame F1 and the second frame F2 includes a projection P1, configured to mate with an aperture [hole] of the circuit board 10.
             Claim 10, Kerlin et al disclose the shield of claim 1, wherein the cover 25 is of single piece construction.

    PNG
    media_image1.png
    682
    1352
    media_image1.png
    Greyscale

 Claim 11, Kerlin et al disclose an apparatus comprising: a circuit board 10, and a shield; a shield comprising: a cover 25; a first frame F1 and a second frame F2 [fig. 2], wherein: the first frame is configured to be attached to a first side of a circuit board 10; the second frame F2 is configured to be attached to a second side of the circuit board 10; the cover  25 is configured to be attached to the first frame F1 and the second frame F2 such that the cover 35 is configured to overlap a portion of the first side [right side] of the circuit board 10, a portion of the second side [left side] of the circuit board 10, and a portion of a third side [top side] of the circuit board 10; and  the cover 25, the first frame F1, and the second frame F2 are configured to together define a housing [24+25].
             Claim 12, Kerlin et al disclose the apparatus of claim 11, further comprising a connector 92 on the circuit board 10.
             Claim 13, Kerlin et al disclose the apparatus of claim 12, wherein the cover 25 includes an opening O1 configured to receive the connector 92.
 	Claim 15, Kerlin et al disclose the apparatus of claim 12, wherein the cover 25 includes a tab 22; and the tab 22 is configured to electrical make contact with a connector 92, 40 on the circuit board 10.
         	Claims 18-19, Kerlin et al disclose the shield of claim 11, wherein one of the first frame F1 and the second frame F2 includes a projection P1, configured to mate with an aperture [hole] of the circuit board 10.
           Claim 20, Kerlin et al disclose the shield of claim 11, wherein the cover 25 is of single piece construction.
 				Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 3, 6-8, 14 and 16-17 are rejected under pre-AIA  35 U.S.C.103  as being unpatentable over Kerlin et al [US7074082]. 
 	Claims 3, 6, 8, 14 and 17,  Kerlin et al disclose the invention generally all as claimed, but does not show the connector to be  an HDMI connector or a USB connector. It would have been obvious to one having ordinary skill at the time the invention was made to apply a connector 92, 40 of Kerlin to be an HDMI connector or a USB connector for having a corresponding mating HDMI or USB connector to use with a common connector at the present time; since the examiner takes official Notice of the equivalence of the connector 92, 40 to be a HDMI or USB connector for intended use; the selection of HDMI or USB connector would be within the level of ordinary skill in the art.
 	Claim 7, 16, Kerlin et al disclose the shield of claim 1, wherein: the cover 25 includes a first tab, a second tab, a third tab, and a fourth tab; the first tab 22right and the second tab 22left are configured to make electrically contact with respective sides of a first connector 92 on the circuit board 10; and  the third tab 54up and the fourth tab 54down [fig. 6] are configured to make contact with respective sides of a second connector 40 on the circuit board 10. 
						Conclusion
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Patel Tulsidas  can be reached on 571-272--2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2832